DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 5-7, 95, 97, 98 and 100-102.

Applicants' arguments, filed 07/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Applicant is advised that should claim 98 be found allowable, claim 101 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 95, 97, 98 and 100-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.

Claim 1 recites wherein the pharmaceutical composition is vaginally administered within a menstrual cycle of the human female subject. The claim fails to comply with the written description requirement since such limitation is not described in the specification. At best, the specification discloses in Example 4 wherein an inclusion criterion is being non-pregnant undergoing laparoscopy for confirmed or suspected endometriosis within first 10 days of her cycle. Such disclosure does not indicate that the pharmaceutical composition is to be vaginally administered within a menstrual cycle. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites the limitation "the oral pharmaceutical composition" in the third line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 100 depends from, recites a vaginal composition, not an oral composition. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 97 recites wherein the vaginally administered pharmaceutical composition comprises a dose of from about 10 mg to about 400 mg of the danazol or the salt thereof. Such limitation fails to further limit the subject matter of claim 1 since this limitation is already recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 3, 5-7, 95, 97, 98 and 100-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (EP 0501056 A1, Sep. 2, 1992) in view of Patel et al. (WO 2011/121604 A9, Oct. 6, 2011), Okada et al. (US 4,211,769, Jul. 8, 1980), Takahashi et al. (JP 2000159689 A, Jun. 13, 2000), and of Ron (US 2015/0004213, Jan. 1, 2015).
Igarashi discloses a therapeutic agent of endometriosis for vaginal administration, which comprises 0.5-100 mg of danazol as a unit dose in a form of a solution (claim 1). The preparation for vaginal administration is administered in its unit dose everyday or every 2-4 days (col. 5, lines 11-13). 
Igarashi differs from the instant claims insofar as not disclosing wherein the solution comprises a bioadhesive.
	However, Patel et al. disclose a liquid vaginal spray dosage form (abstract). The formulation is in solution form that can be administered by spraying method (page 5, second paragraph). The composition comprises pharmaceutically acceptable polymers mainly used for bio adhesion and to maintain proper viscosity of formulation (page 6, fourth paragraph). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the pharmaceutically acceptable polymer of Patel et al. into the solution of Igarashi motivated by the desire to provide the solution with bio adhesion and proper viscosity since these are desirable properties for liquid vaginal dosage forms as taught by Patel et al. 
	The combined teachings of Igarashi and Patel et al. do not disclose wherein the solution is a liquid emulsion. 
	However, Okada et al. disclose preparations for vaginal administration (col. 1, lines 5-6). The preparation may be in any form that can be administered into the vagina. Thus, it may be used in any of such dosage forms such as aqueous solutions (col. 2, lines 3-6). The aqueous solution may be administered after it has been made into an oil-in-water or water-oil-water emulsion (col. 6, lines 14-16). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Igarashi into an oil-in-water or water-oil-water emulsion since the composition is in the form of a solution and these are known and effective types of solutions for preparations for vaginal administration as taught by Okada et al. 
	The combined teachings of Igarashi, Patel et al., and Okada et al. do not disclose wherein the solution is administered within a menstrual cycle.
	However, Takahashi et al. disclose a pharmaceutical composition for treating menstrual disorders designed to reduce as much as possible the side effects of antiestrogenic substances (¶ [0006]). There is provided a pharmaceutical composition comprising an antiestrogenic substance as an active ingredient, wherein the pharmaceutical composition comprises 5 to 13 consecutive days during the period from the menstrual period of the menstrual cycle to immediately before ovulation (¶ [0009]). The composition can be prepared and used in any liquid form.
	As evidenced by PubChem, danazol is an anti-estrogen agent.
	It would have been prima facie obvious to one of ordinary skill in the art to have administered the solution of Igarashi 5 to 13 consecutive days during the period from the menstrual period of the menstrual cycle to immediately before ovulation motivated to reduce as much as possible the side effects of danazol as taught by Takahashi et al. 
	The combined teachings of Igarashi, Patel et al., Okada et al., and Takahashi et al. do not disclose wherein administering the composition produces a zero order release rate profile of danazol into a peritoneal cavity of the human female subject at least about 8 hours after the administering of the pharmaceutical composition.
	However, Ron discloses drug delivery devices (e.g., polymeric vaginal rings) with a favorable release profile (abstract). In order to achieve constant levels of each of one or more active agents and avoid the inefficiencies of concentration peaks and valleys, active agents can be released from a delivery device at a rate that does not substantially change with time (so called zero-order release) (¶ [0060]). The drug delivery device can provide for substantially “zero order kinetic” active agent administration (¶ [0061]). Systemic administration using a vaginal device can result in a peak serum concentration of the active agent in a patient at about 12 to about 22 hours after insertion of the device (¶ [0059]). Generally, the agent can be present in an amount which will be released over controlled periods of time, according to predetermined desired rates, which rates are dependent, at least in part, upon the initial concentration of the active substance in the polymer (¶ [0066]). The polymer can be capable of being degraded by ultrasonic energy such that any incorporated agent is released at a rate within a desired release range, or, in the case of nondegradable polymers, release is enhanced (¶ [0073]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Igarashi to have a zero order release rate profile of the active agent in order to achieve constant levels of active agent and avoid the inefficiencies of concentration peaks and valleys as taught by Ron. One of ordinary skill in the art would have had a reasonable expectation of success since amount of active agent and type of polymer affects release rate as taught by Ron. 
In regards to instant claim 1 reciting release of active agent into a peritoneal cavity, the composition of Igarashi is administered vaginally like the claimed invention. Therefore, the composition of Igarashi would release active agent into a peritoneal cavity like the claimed invention. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the active agent present in the peritoneal cavity at about 12 to about 22 hours after administering of the pharmaceutical composition since this is a favorable release profile as taught by Ron. 
In regards to instant claims 1 and 6 reciting wherein administering vaginally at least partially minimizes a side effects relative to orally administering an oral pharmaceutical composition comprising an equivalent dose of the active agent, since the composition of Igarashi is administered vaginally like the claimed invention, the composition of Igarashi would at least partially minimize the side effects recited in instant claim 6 relative to administering orally of an oral pharmaceutical composition comprising an equivalent dose of the active agent.
In regards to instant claim 7 reciting wherein administering vaginally the pharmaceutical composition produces a peritoneal concentration of danazol that is at least about 4-fold greater than a periotoneal concentration of danazol achieved through an oral administering of an oral pharmaceutical composition comprising an equivalent dosage of danazol, since the composition of Igarashi is administered vaginally like the claimed invention, the composition of Igarashi would produce a peritoneal concentration of the active agent that is at least about 4-fold greater than a periotoneal concentration of the active agent achieved through an oral administering of an oral pharmaceutical composition comprising an equivalent dosage of the active agent.
In regards to instant claim 95 reciting wherein the vaginally administering is sufficient to achieve a concentration of danazol in a peritoneal tissue that is at least about 4-fold greater than a concentration of danazol in systemic circulation, the composition of Igarashi is administered vaginally and not systemically like the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Igarashi to achieve a concentration of danazol in a peritoneal tissue that is at least about 4-fold greater than a concentration of danazol in systemic circulation like the claimed invention. 
In regards to instant claim 98 reciting wherein vaginally administering the pharmaceutical composition reduces inflammation within the peritoneal cavity as compared with orally administering an oral pharmaceutical composition comprising an equivalent dose of danazol, since the composition of Igarashi is administered vaginally and comprises danazol like the claimed invention, the composition of Igarashi would reduce inflammation within the peritoneal cavity as compared with orally administering an oral pharmaceutical composition comprising an equivalent dose of danazol.
In regards to instant claim 100 reciting wherein the vaginally administering reduces an amount of danazol in serum of the human female subject as compared with orally administering an oral pharmaceutical composition comprising an equivalent dose of danazol, since the composition of Igarasgi is administered vaginally like the claimed invention, the composition of Igarashi would reduce the amount of danazol in serum as compared with orally administering an oral pharmaceutical composition comprising an equivalent dose of danazol.
In regards to instant claim 102 reciting wherein following the vaginal administration of the pharmaceutical composition, an amount of endometrial deposits in the peritoneal cavity of the human female subject is reduces as compared to the amount of endometrial deposits before the vaginal administration of the pharmaceutical composition, since the composition of Igarashi is administered vaginally and comprises danazol like the claimed invention, following the vaginal administration of the pharmaceutical composition of Igarashi, an amount of endometrial deposits in the peritoneal cavity of the human female subject would be reduced as compared to the amount of endometrial deposits before the vaginal administration of the pharmaceutical composition.

Response to Arguments
Applicant argues that the Ron reference is not in the same field of endeavor as the claimed invention. This is because Ron is drawn to a solid implantable drug delivery device which is not analogous to a topically applied liquid emulsion. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The Ron reference is in the same field of endeavor as the claimed invention. The claimed invention is in the field of vaginal drug delivery and the Ron reference is also in the field of vaginal drug delivery. Thus, both the Ron reference and the claimed invention are in the same field of endeavor. Being in the same in the field of endeavor does not mean having to disclose the same invention. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 1, 3, 5-7, 95, 97, 98 and 100-102 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612